DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 19 July 2021 for the application filed 12 April 2019. Claims 7-13 are pending:
Claims 1-6, 9, and 10 have been canceled;
Claims 7, 8, 11, and 12 have been amended; and
new Claim 13 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/033646 filed 19 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-206085 filed 20 October 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s amendments and arguments filed 19 July 2021 have been fully considered.
	Regarding the rejections of Claims 10-12 under 35 USC 112(b), Applicant’s cancellation of Claims 10-12 have rendered these rejections moot; these rejections have been withdrawn.
	Applicant’s amendments to Claim 7 with respect to the rejections of Claims 7-9 under 35 USC 102(a)(1)/(a)(2) as being anticipated by OWEN have been fully considered and are persuasive; these rejections have been withdrawn.
	Applicant’s amendments to Claim 7 with respect to the rejections of Claims 7-9 under 35 USC 102(a)(1)/(a)(2) as being anticipated by SHIBATA have been fully considered and are persuasive; these rejections 
	Regarding Claim 7, Applicant states that the claimed purification system “efficiently remove[s] TOC and boron in an aqueous hydrogen peroxide solution to stably purify the aqueous hydrogen solution to highly purity” (pg. 8, top) and further mentions the removal of metal ion impurities (chloride ion, sulfate ion, Na+, K+, and Al3+) by the different exchange resins, e.g., “cationic metal ion impurities… can be removed by the first gel-type H-form cation exchange resin column; anionic metallic impurities… can then be removed by the first and second gel-type salt-form anion exchange resin…” to reduce the load applied to the purification system (pg. 8, middle).
Applicant further states “the first gel-type H-form cation exchange resin column removes the cationic metal ion impurities…”, “trace amounts of metal ion impurities… are further highly removed by treatment with the second gel-type H-form strong cation exchange resin”, and that “the first and second gel-type salt-form anion exchange resin columns remove anionic metallic impurities” (pg. 9, top). Applicant argues that SHIBATA does not suggest such anion/cation exchange resin columns and therefore do not disclose or suggest the features of Claim 7 (pg. 9. middle).
	The Examiner respectfully disagrees. The claimed invention is directed toward a purification system comprising a reverse osmosis membrane treatment device and an ion exchange device comprising the various claimed cation and exchange resin columns. First, there is no indication or claimed limitation that these ion exchange resins remove any of the claimed metallic ion impurities. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, in response to Applicant's argument that SHIBATA fails to disclose such ion exchange resins that remove the various metallic ion impurities, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, SHIBATA discloses a reverse osmosis membrane separation device coupled with an ion exchange device for the purification of hydrogen peroxide solution and further discloses both anion and cation exchange column resins. 
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (JP 2012188318 A; machine translation referenced herein).
	Regarding Claim 7, SHIBATA discloses an apparatus used for the purification of a hydrogen peroxide solution (i.e., a purification system for an aqueous hydrogen peroxide solution; p0001) whereby a hydrogen peroxide solution is brought into contact with a reverse osmosis membrane (p0013) operated at a feed pressure of 1.5 MPa or less, preferably 0.5 to 1.0 MPa (p0036). While SHIBATA has identified such a feed pressure to be indicative of a a reverse osmosis membrane separation device; p0055). (Furthermore, SHIBATA discloses the use of a high-pressure pump to feed a reverse osmosis membrane module; p0088).
SHIBATA further discloses ion exchange treatment of the hydrogen peroxide solution following reverse osmosis membrane treatment (i.e., an ion exchange device through which permeate water from the reverse osmosis membrane separation device passes; p0016; p0039). The limitation “through which permeate water from the reverse osmosis membrane separation device passes” is directed toward an intended use of the claimed ion exchange device. Because Applicant has not claimed any structure other than a broad ion exchange device, the ion exchange resins taught by SHIBATA wholly anticipates this limitation. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Even further, such a limitation is directed toward the materials or articles worked upon, i.e., permeate water, by the claimed ion exchange device. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
SHIBATA further discloses that the ion exchange treatment comprises sequential contact with an H+ type cation exchange resin, a carbonate ion type anion exchange resin, and an H+ type cation exchange resin (i.e., wherein the ion exchange device comprises a first gel-type H-form cation exchange resin column, a first gel-type salt-form anion exchange resin column… and a second gel-type H-form cation exchange resin column; p0046; p0049, p0058, p0087). SHIBATA further discloses a high-pressure pump (p0088) and the feeding of hydrogen peroxide permeate solution from the reverse osmosis membrane to the ion exchange resins through, e.g., line 4 (i.e., so that the permeate water sequentially passes through; p0089-0090).
	While SHIBATA fails to explicitly disclose a unique first gel-type salt-form anion exchange resin column and a unique second gel-type salt-form anion exchange resin column as claimed, such limitations are considered a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). In this case, the additional recitation of a second gel-type salt-form anion exchange resin in the purification system is wholly expected by one of ordinary skill in the art to further treat an aqueous hydrogen peroxide solution to produce a more purified aqueous hydrogen peroxide solution.
Regarding Claim 8, as applied to the rejection of Claim 7, SHIBATA discloses a purification system for an aqueous hydrogen peroxide solution utilizing a high-pressure reverse osmosis membrane separation device. SHIBATA is deficient in explicitly disclosing the claimed permeation flux and salt rejection rates of the high-pressure reverse osmosis membrane separation device.
	However, such limitations are directed toward inherent properties of the claimed device. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). No other structural limitations other than “a high-pressure reverse osmosis membrane separation device” has been claimed. Patentability is determined based on claimed structure and functional language that is shown to significantly affect structure. Even if Applicant is able to show the claimed inherent properties provide such functional limitations, as noted in the rejection of Claim 7, SHIBATA discloses the reverse osmosis membrane comprises an aromatic polyamide membrane (p0025, p0027); this is the same type of polyamide membrane disclosed by the Applicant in the inventive disclosure (e.g., p0054). SHIBATA further discloses the membrane is capable of being operated at high pressures (0.5-1.0 MPa, p0036). Absent additional structure that would otherwise distinguish the broadly claimed “high-pressure reverse osmosis membrane device”, the reverse osmosis membrane taught by SHIBATA anticipates the claimed high-pressure reverse osmosis membrane device in structure and in functional operation.
Regarding Claim 11, as applied to the rejection of Claim 7, SHIBATA further discloses the H+ type cation exchange resins comprise sulfonated styrene-divinylbenzne crosslinked copolymers (i.e., step (a) a monovinyl aromatic monomer with a crosslinkable aromatic monomer; step (b) sulfonated crosslinked polymer) having a 6 to 10 degree of crosslinking (p0049), which overlaps with the claimed range of a degree of crosslinking of 9% or more and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
The alternatively claimed limitations of producing H-form strong cation exchange resins by steps (a) and (b) are considered product-by-process limitations. Because the prior art discloses a product that appears to be the same as In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
Regarding Claim 12, as applied to the rejection of Claim 7, SHIBATA further discloses the anion exchange resin comprises carbonate ion-type or bicarbonate ion-type anion exchange resins (p0056-0058), which are strong basic resins. SHIBATA further discloses the anion exchange resins comprise aminated, chloromethylated styrene-divinylbenzene crosslinked copolymer (i.e., step (c) a monovinyl aromatic monomer and a crosslinkable aromatic monomer; step (e) haloalkylated crosslinked polymer; step (g) aminated haloalkylated crosslinked polymer; p0058).
The claimed limitations of producing salt-form strong anion exchange resin by steps (c), (d), (e), (f), and (g) are considered product-by-process limitations, especially steps (d) and (f). Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA, as applied to Claim 7 above, and further in view of PAANANEN et al. (US PGPub 2004/0251204 A1) with evidentiary support from IZUMI et al. (JP 2009281875 A; machine translation referenced herein).
Regarding Claim 13, as applied to the rejection of Claim 7, SHIBATA discloses a purification system for an aqueous hydrogen peroxide solution utilizing a high-pressure reverse osmosis membrane separation device. While SHIBATA further discloses H+ type cation exchange resins comprising sulfonated styrene-divinylbenzene crosslinked copolymers having a 6 to 10 degree of crosslinking (p0049), SHIBATA is deficient in explicitly disclosing the H-form cation exchange resin packed in the first gel-type H-form cation exchange resin column has a degree of 
PAANANEN discloses a separation system comprising a polymer-based ion exchange resin (abstract), the resin being a cation exchange resin with a styrene and acrylic base resin crosslinked with divinylbenzene (p0049-0051). PAANANEN further discloses that for these cation exchange resins, a “suitable crosslinking degree is from about 1 to about 20%” (p0050). As recognized by IZUMI, the ion exchange capacity and moisture content of an ion exchange resin are determined by the degree of crosslinking, i.e., a resin with a low degree of crosslinking has a smaller exchange capacity per unit volume and a higher water content compared with a resin with a high degree of crosslinking but has poor physical strength and oxidation resistance; IZUMI further states that depending on the required performance and use of an ion exchange resin, an optimum degree of crosslinking can be selected (pg. 4, middle paragraphs starting “Most of the characteristics…”). Therefore, the claimed parameter of crosslinking degree is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Absent unexpected results or evidence indicating such optimum or workable ranges are critical, the claimed ranges of between 11 and 16% and less than 5% would have been obvious to one skilled in the art at the time of the invention.
While SHIBATA may have disclosed a 6 to 10 degree of crosslinking for styrene-divinylbenzene copolymers, PAANANEN discloses a broader acceptable range that overlaps with the claimed ranges for similar polymers for use in cation exchange separations. As recognized by IZUMI, the degree of crosslinking is optimizable to desired applications. Thus, one of ordinary skill in the art at the time of the filing of the invention, would have found obvious the claimed degree of crosslinking ranges of between 11 and 16% and less than 5%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5-8 of copending Application No. 16/341,567 in view of SHIBATA et al. (JP 2012188318 A; English equivalent machine translation is referenced).
Claims 7 and 8 of the pending application are obvious over Claims 5-8 of copending ‘567 in view of SHIBATA. Claims 5-8 of copending ‘567 disclose a purification system for an aqueous hydrogen peroxide solution but fail to disclose a high-pressure reverse osmosis membrane separation device upstream of the ion exchange device; SHIBATA teaches such a device as explained in the prior art rejections. As taught by SHIBATA, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a high-pressure reverse osmosis membrane device to advantageously prolong the life of the ion exchange resin (p0016).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777